DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed July 7, 2022 has been entered. Claims 1-7, 9-20 remain pending in the application. Claim 8 is canceled.  Newly added claims 21-26 are pending in the application.

Response to Arguments
Applicant's arguments filed July 7, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 8) about rejections of claim 9 under 35 U.S.C. 112(a), Examiner withdraws the rejection after the amendment.

Regarding Applicant’s argument (REMARKS pages 9-12) about Claim 1 after the amendment is moot based on the new ground rejections.

Applicant’s remarks (REMARKS page 7) about Claims 21-26, which are newly added in the amendment, is moot based on the new ground rejections.



Claim Objections
Claims 3, 5, 15, 17, 21, 23, and 25 objected to because of typographical error: “the operations further comprising” in line 1. It appears that it should be “wherein the operations further comprising”.  Appropriate corrections are required.

Claim 26 objected to because of typographical error: “the operations further comprising:” in line 1. It appears that it should not be there.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, and 20 recites the limitation "the smart device” in lines 11, 10, and 8, respectively.  There is insufficient antecedent basis for this limitation in the claim because there is no definition for “the smart device”. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as "a smart device”. Appropriate clarifications are required.

Claim 13 and 20 recites the limitation "the memory” in lines 8 and 6, respectively.  There is insufficient antecedent basis for this limitation in the claim because there is no definition for “the memory”. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as "a memory”. Appropriate clarifications are required.

Claims 2-7, 9-12, 21-22 are also rejected by virtue of their dependency on claim 1.

Claims 14-19, 23-24 are also rejected by virtue of their dependency on claim 13.

Claims 25-26 are also rejected by virtue of their dependency on claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 12-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cippitelli, et al. (E. Cippitelli, F. Fioranelli, E. Gambi and S. Spinsante, "Radar and RGB-Depth Sensors for Fall Detection: A Review," in IEEE Sensors Journal, vol. 17, no. 12, pp. 3585-3604, 15 June15, 2017, doi: 10.1109/JSEN.2017.2697077, hereafter Cippitelli) in view of Silverstein et al. (U.S. Patent No. 2017/0328997, hereafter Silverstein).
Regarding claim 1, Cippitelli discloses that a system comprising: 
processing circuitry {Fig.1, where data processing blocks are there requiring hardware (circuitry) for them to be processed}; and 
a memory storing instructions {page 8, left column, lines 10-12 from bottom, base station, memory, classifier model, MATLAB} which, when executed by the processing circuitry, cause the processing circuitry to perform operations comprising: 
receiving, using a millimeter-wave multiple antenna array, a radar signal {page 8 right column, table 2, radar sensor, GHz, receiver array}; 
preprocessing the radar signal to generate radar metadata {Fig.1, Pre-screening, feature extraction}; 
determining, using a trained machine learning engine and based on at least the radar metadata, a moving entity and a movement type {Figs. 1&2, the Pre-processing, Feature extraction and Classifier blocks are carried out by machine learning algorithms; page 4 left column, lines 2-3 from bottom [extracted feature, input, classifier, based on, machine learning (ML)]; page 7 right column, lines 15-16 (CNNs, trained); page 12 line 4 from bottom (model, trained)}; 
communicating, to the smart device, a control signal for the identified action {page 16 right column, lines 29-33, interconnected, other device, smartphone, computers, Internet, connection towards, external entities}.
However, Cippitelli does not explicitly disclose storing map and identifying smart device based on the map and movement information. In the same field of endeavor, Silverstein discloses that
storing, in the memory, a map of a space surrounding the millimeter-wave multiple antenna array {[0457] lines 1-3, radar, stores, mappings, home, within memory}; 
identifying, based on at least a stored position of the smart device on the map, the determined moving entity and the determined movement type, a smart device and an action for the smart device to take in response to the movement type by the moving entity {Fig.2, smart home network; [0053] smart devices; [0150] lines 8-13, scene features data, map information; [0407] lines 13-15, monitor, sensors, determine, actions; [0425] lines 4-6, location, movement, information, identify, display to, user; [0457] lines 6-8, radar, utilizes, mapping, determine, detected objects}; 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cippitelli with the teachings of Silverstein to include map in data analysis. Doing so would provide location information for object detection/tracking so as to generate an alert in response to detecting unexpected object movement, as recognized by Silverstein ([0458]).

Regarding claim 2, which depends on claim 1, Cippitelli discloses that in the system, the moving entity comprises one or more of: 
a specific person, a non-specific person, an animal, a moving object, a group of moving persons, animals or objects {page 10 right column, lines 4-6, people, moving objects}.

Regrading claim 3, which depends on claim 1, Cippitelli discloses that in the system, the operations further comprising: 
receiving, using an imaging unit and in conjunction with the radar signal, a camera signal; 
preprocessing the camera signal to generate camera metadata, wherein the moving entity and the movement type are determined based on the camera metadata. 
{page 3, left column, lines 20-24, vision-based fall detection systems}
However, Cippitelli does not detail the camera signal. In the same field of endeavor, Silverstein discloses that
receiving, using an imaging unit and in conjunction with the radar signal, a camera signal {[0468] lines 1-3, camera device, optical sensor, image, scene, radar module, objects, in, scene}; 
preprocessing the camera signal to generate camera metadata, wherein the moving entity and the movement type are determined based on the camera metadata {[0476] lines 2-4, data fusion, based on, camera, radar}. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cippitelli with the teachings of Silverstein to combine camera data and radar data analysis. Doing so would provide video monitoring (e.g. in smart home environment) so as to determine occupancy of a structure or particular and generate an alert in response to detecting unexpected object movement, as recognized by Silverstein ([0060] lines 1-7; [0458]).

Regarding claim 4, which depends on claims 1 and 3, Cippitelli discloses that in the system,
the imaging unit comprises two or more cameras, and wherein the camera metadata comprises depth data {page 3, left column, lines 20-24, vision-based fall detection systems, multiple RGB camera, depth camera}.

Regarding claim 5, which depends on claim 1, Cippitelli discloses that in the system, the operations further comprising: 
receiving, using a microphone and in conjunction with the radar signal, an audio signal; 
preprocessing the audio signal to generate audio metadata, wherein the moving entity is determined based on the audio metadata.
{page 11 right column, lines 13-15 from bottom, once a fall is detected, confirmed by, user, through, voice recognition system, microphone array}

Regarding claim 6, which depends on claim 1, Cippitelli discloses that in the system, the smart device comprises one or more of: 
a microphone, a camera, a lamp, a door, a lock, an audio player, a television, and an alarm {page 16 right column, lines 29-33, interconnected, other device, landline phones, smartphone, computers, home appliance, Internet, connection towards, external entities}.
However, Cippitelli does not explicitly disclose specific smart device. In the same field of endeavor, Silverstein discloses that
a camera, a lamp, a door, a lock, an audio player, a television, and an alarm {[0467] lines 4-7, camera, hub, media; [0053] lines 13-14 (entryway interface, door locks), 16 (alarm), [0058] lines 7-8, wall switches, lighting}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cippitelli with the teachings of Silverstein to use smart device. Doing so would provide intelligent, multi-sensing, network-connected devices for a smart home environment because those devices can integrate seamless with each other in a smart home network and provide variety of useful smart home functions, as recognized by Silverstein ([0053] lines 2-6).

Regarding claim 7, which depends on claim 1, Cippitelli discloses that in the system, 
the radar signal comprises one or more chirps, pulses or orthogonal frequency-division multiplexing (OFDM), frequency modulated continuous wave (FMCW) or step-frequency continuous wave (SFCW) signals; and preprocessing the radar signal comprises computing a range, a velocity, or an angle of the moving entity using a fast Fourier transform (FFT) {Tables 1-2}.

Regarding claim 9, which depends on claim 1, Cippitelli discloses that in the system,
determining the moving entity and the movement type includes, detecting a target based on Micro-Doppler or Range Doppler Angle or point cloud data extraction; and using the trained machine learning engine to classify the target {Figs. 1-2; page 5 left column, line 2 from bottom, Micro-Doppler; page 7 right column from bottom, lines 18 (Doppler), 24 (range); Fig.3, point cloud}.

Regrading claim 10, which depends on claim 1, Cippitelli discloses that in the system,
the trained machine learning engine comprises at least one convolutional neural network (CNN) and at least one recurrent neural network (RNN) {page 7 right column, lines 5-6 (CNN, fall detection), 16 (trained); page 4 right column, lines 17 (ML), 21(neural network recurrent networks)}.

Regarding claim 12, which depends on claim 1, Cippitelli discloses that the system further comprising: 
the millimeter-wave multiple antenna array {page 8, right column, table 2, radar sensor, GHz, receiver array}; and the smart device {col.16 line 30 (smartphones)}.


Regarding claim 13, Cippitelli discloses that a non-transitory machine-readable medium storing instructions which, when executed by a computing machine, cause the computing machine to perform operations {page 4 left column line 21, algorithm, implemented, on, computer} comprising: 
receiving, using a millimeter-wave multiple antenna array, a radar signal {page 8 right column, table 2, radar sensor, GHz, receiver array}; 
preprocessing the radar signal to generate radar metadata {Fig.1, Pre-screening, feature extraction}; 
determining, using a trained machine learning engine and based on at least the radar metadata, a moving entity and a movement type {Figs. 1&2, the Pre-processing, Feature extraction and Classifier blocks are carried out by machine learning algorithms; page 4 left column, lines 2-3 from bottom [extracted feature, input, classifier, based on, machine learning (ML)]; page 7 right column, lines 15-16 (CNNs, trained); page 12 line 4 from bottom (model, trained)}; 
communicating, to the smart device, a control signal for the identified action {page 16 right column, lines 29-33, interconnected, other device, smartphone, computers, Internet, connection towards, external entities}.
However, Cippitelli does not explicitly disclose storing map and identifying smart device based on the map and movement information. In the same field of endeavor, Silverstein discloses that
storing, in the memory, a map of a space surrounding the millimeter-wave multiple antenna array {[0457] lines 1-3, radar, stores, mappings, home, within memory}; 
identifying, based on at least a stored position of the smart device on the map, the determined moving entity and the determined movement type, a smart device and an action for the smart device to take in response to the movement type by the moving entity {Fig.2, smart home network; [0053] smart devices; [0150] lines 8-13, scene features data, map information; [0407] lines 13-15, monitor, sensors, determine, actions; [0425] lines 4-6, location, movement, information, identify, display to, user; [0457] lines 6-8, radar, utilizes, mapping, determine, detected objects}; 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cippitelli with the teachings of Silverstein to include map in data analysis. Doing so would provide location information for object detection/tracking so as to generate an alert in response to detecting unexpected object movement, as recognized by Silverstein ([0458]).

Regarding claim 14, which depends on claim 13, Cippitelli discloses that in the machine-readable medium, the moving entity comprises one or more of: 
a specific person, a non-specific person, an animal, a moving object, a group of moving persons, animals or objects {page 10 right column, lines 4-6, people, moving objects}.

Regarding claim 15, which depends on claim 13, Cippitelli discloses that in the machine-readable medium, the operations further comprising: 
receiving, using an imaging unit and in conjunction with the radar signal, a camera signal; 
preprocessing the camera signal to generate camera metadata, wherein the moving entity and the movement type are determined based on the camera metadata.
{page 3, left column, lines 20-24, vision-based fall detection systems}
However, Cippitelli does not detail the camera signal. In the same field of endeavor, Silverstein discloses that
receiving, using an imaging unit and in conjunction with the radar signal, a camera signal {[0468] lines 1-3, camera device, optical sensor, image, scene, radar module, objects, in, scene}; 
preprocessing the camera signal to generate camera metadata, wherein the moving entity and the movement type are determined based on the camera metadata {[0476] lines 2-4, data fusion, based on, camera, radar}. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cippitelli with the teachings of Silverstein to combine camera data and radar data analysis. Doing so would provide video monitoring (e.g. in smart home environment) so as to determine occupancy of a structure or particular and generate an alert in response to detecting unexpected object movement, as recognized by Silverstein ([0060] lines 1-7; [0458]).

Regarding claim 16, which depends on claims 13 and 15, Cippitelli discloses that in the machine-readable medium,
the imaging unit comprises two or more cameras, and wherein the camera metadata comprises depth data {page 3, left column, lines 20-24, vision-based fall detection systems, multiple RGB camera, depth camera}.

Regarding claim 17, which depends on claim 13, Cippitelli discloses that in the machine-readable medium, the operations further comprising: 
receiving, using a microphone and in conjunction with the radar signal, an audio signal; 
preprocessing the audio signal to generate audio metadata, wherein the moving entity is determined based on the audio metadata.
{page 11 right column, lines 13-15 from bottom, once a fall is detected, confirmed by, user, through, voice recognition system, microphone array}

Regarding claim 18, which depends on claim 13, Cippitelli discloses that in the machine-readable medium, the smart device comprises one or more of: 
a microphone, a camera, a lamp, a door, a lock, an audio player, a television, and an alarm {page 16 right column, lines 29-33, interconnected, other device, landline phones, smartphone, computers, home appliance, Internet, connection towards, external entities}.
However, Cippitelli does not explicitly disclose specific smart device. In the same field of endeavor, Silverstein discloses that
a camera, a lamp, a door, a lock, an audio player, a television, and an alarm {[0467] lines 4-7, camera, hub, media; [0053] lines 13-14 (entryway interface, door locks), 16 (alarm), [0058] lines 7-8, wall switches, lighting}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cippitelli with the teachings of Silverstein to use smart device. Doing so would provide intelligent, multi-sensing, network-connected devices for a smart home environment because those devices can integrate seamless with each other in a smart home network and provide variety of useful smart home functions, as recognized by Silverstein ([0053] lines 2-6).

Regarding claim 19, which depends on claim 13, Cippitelli discloses that in the machine-readable medium,
the radar signal comprises one or more chirps, pulses or orthogonal frequency-division multiplexing (OFDM) signals; and preprocessing the radar signal comprises computing a range, a velocity, or an angle of the moving entity using a fast Fourier transform (FFT) {Tables 1-2}.


Regarding claim 20, Cippitelli discloses that a method comprising:
receiving, using a millimeter-wave multiple antenna array, a radar signal {page 8 right column, table 2, radar sensor, GHz, receiver array}; 
preprocessing the radar signal to generate radar metadata {Fig.1, Pre-screening, feature extraction}; 
determining, using a trained machine learning engine and based on at least the radar metadata, a moving entity and a movement type {Figs. 1&2, the Pre-processing, Feature extraction and Classifier blocks are carried out by machine learning algorithms; page 4 left column, lines 2-3 from bottom [extracted feature, input, classifier, based on, machine learning (ML)]; page 7 right column, lines 15-16 (CNNs, trained); page 12 line 4 from bottom (model, trained)}; 
communicating, to the smart device, a control signal for the identified action {page 16 right column, lines 29-33, interconnected, other device, smartphone, computers, Internet, connection towards, external entities}.
However, Cippitelli does not explicitly disclose storing map and identifying smart device based on the map and movement information. In the same field of endeavor, Silverstein discloses that
storing, in the memory, a map of a space surrounding the millimeter-wave multiple antenna array {[0457] lines 1-3, radar, stores, mappings, home, within memory}; 
identifying, based on at least a stored position of the smart device on the map, the determined moving entity and the determined movement type, a smart device and an action for the smart device to take in response to the movement type by the moving entity {Fig.2, smart home network; [0053] smart devices; [0150] lines 8-13, scene features data, map information; [0407] lines 13-15, monitor, sensors, determine, actions; [0425] lines 4-6, location, movement, information, identify, display to, user; [0457] lines 6-8, radar, utilizes, mapping, determine, detected objects}; 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cippitelli with the teachings of Silverstein to include map in data analysis. Doing so would provide location information for object detection/tracking so as to generate an alert in response to detecting unexpected object movement, as recognized by Silverstein ([0458]).


Regarding claim 21, which depends on claim 1, Cippitelli does not explicitly disclose map and detail smart devices. In the same field of endeavor, Silverstein discloses that in the system, the operations further comprising: 
determining based upon the radar metadata a position of the moving entity on the map {[0457] lines 6-8, radar, utilizes, mapping, determine, detected objects, inside, outside, home}; 
wherein the smart device and the action for the smart device to take are identified based onFiling Date: January 27, 2020 the stored position of the smart device on the map, the determined moving entity, the determined movement type, and the determined position of the moving entity on the map {[0053] lines 7-17, smart thermostats, smart hazard detectors, smart door locks, smart alarm system; [0054] – [0057] smart actions; [0060] lines 8-9, identify, presence, occupant, in, structure; [0458] lines 1-16, mapping, includes, radar, generates, alert, in response to, detecting, object, entry point, moving toward, mapping, includes information, regarding, interior, home, radar, utilizes, home interior information, determine, detected object, movement}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cippitelli with the teachings of Silverstein to include map and associate with smart devices in radar data analysis. Doing so would provide location information for object detection/tracking so as to generate an alert in response to detecting unexpected object movement and take actions as needed, as recognized by Silverstein ([0458], [0054] – [0057]).

Regarding claim 22, which depends on claim 1, Cippitelli does not explicitly disclose map and detail smart devices. In the same field of endeavor, Silverstein discloses that in the system,
identifying the smart device includes identifying the smart device from among multiple smart devices based on at least a stored position of the smart device on the map, the determined moving entity and the determined movement type {[0013] lines 7-8, determine, location, movement, object, in, home (for map); [0100] lines 7-9, monitor, radar events, equipped smart devices; [0053] lines 7-17, smart home environment, smart thermostats, smart hazard detectors, smart door locks, smart alarm system}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cippitelli with the teachings of Silverstein to include map and associate with smart devices in radar data analysis. Doing so would provide location information for object detection/tracking so as to generate an alert in response to detecting unexpected object movement and take actions as needed, as recognized by Silverstein ([0458], [0054] – [0057]).


Regarding claim 23, which depends on claim 13, Cippitelli does not explicitly disclose map and detail smart devices. In the same field of endeavor, Silverstein discloses that in the non-transitory machine-readable medium, the operations further comprising: 
determining based upon the radar metadata a position of the moving entity on the map {[0457] lines 6-8, radar, utilizes, mapping, determine, detected objects, inside, outside, home}; 
wherein the smart device and the action for the smart device to take are identified based on the stored position of the smart device on the map, the determined moving entity, the determined movement type, and the determined position of the moving entity on the map. {[0053] lines 7-17, smart thermostats, smart hazard detectors, smart door locks, smart alarm system; [0054] – [0057] smart actions; [0060] lines 8-9, identify, presence, occupant, in, structure; [0458] lines 1-16, mapping, includes, radar, generates, alert, in response to, detecting, object, entry point, moving toward, mapping, includes information, regarding, interior, home, radar, utilizes, home interior information, determine, detected object, movement}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cippitelli with the teachings of Silverstein to include map and associate with smart devices in radar data analysis. Doing so would provide location information for object detection/tracking so as to generate an alert in response to detecting unexpected object movement and take actions as needed, as recognized by Silverstein ([0458], [0054] – [0057]).

Regarding claim 24, which depends on claim 13, Cippitelli does not explicitly disclose map and detail smart devices. In the same field of endeavor, Silverstein discloses that in the non-transitory machine-readable medium, 
identifying the smart device includes identifying the smart device from among multiple smart devices based on at least a stored position of the smart device on the map, the determined moving entity and the determined movement type {[0013] lines 7-8, determine, location, movement, object, in, home (for map); [0100] lines 7-9, monitor, radar events, equipped smart devices; [0053] lines 7-17, smart home environment, smart thermostats, smart hazard detectors, smart door locks, smart alarm system}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cippitelli with the teachings of Silverstein to include map and associate with smart devices in radar data analysis. Doing so would provide location information for object detection/tracking so as to generate an alert in response to detecting unexpected object movement and take actions as needed, as recognized by Silverstein ([0458], [0054] – [0057]).


Regarding claim 25, which depends on claim 20, Cippitelli does not explicitly disclose map and detail smart devices. In the same field of endeavor, Silverstein discloses that in the method, the operations further comprising: 
determining based upon the radar metadata a position of the moving entity on the map {[0457] lines 6-8, radar, utilizes, mapping, determine, detected objects, inside, outside, home}; 
wherein the smart device and the action for the smart device to take are identified based on the stored position of the smart device on the map, the determined moving entity, the determined movement type, and the determined position of the moving entity on the map {[0053] lines 7-17, smart thermostats, smart hazard detectors, smart door locks, smart alarm system; [0054] – [0057] smart actions; [0060] lines 8-9, identify, presence, occupant, in, structure; [0458] lines 1-16, mapping, includes, radar, generates, alert, in response to, detecting, object, entry point, moving toward, mapping, includes information, regarding, interior, home, radar, utilizes, home interior information, determine, detected object, movement}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cippitelli with the teachings of Silverstein to include map and associate with smart devices in radar data analysis. Doing so would provide location information for object detection/tracking so as to generate an alert in response to detecting unexpected object movement and take actions as needed, as recognized by Silverstein ([0458], [0054] – [0057]).

Regarding claim 26, which depends on claim 20, Cippitelli does not explicitly disclose map and detail smart devices. In the same field of endeavor, Silverstein discloses that in the method,
identifying the smart device includes identifying the smart device from among multiple smart devices based on at least a stored position of the smart device on the map, the determined moving entity and the determined movement type {[0013] lines 7-8, determine, location, movement, object, in, home (for map); [0100] lines 7-9, monitor, radar events, equipped smart devices; [0053] lines 7-17, smart home environment, smart thermostats, smart hazard detectors, smart door locks, smart alarm system}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cippitelli with the teachings of Silverstein to include map and associate with smart devices in radar data analysis. Doing so would provide location information for object detection/tracking so as to generate an alert in response to detecting unexpected object movement and take actions as needed, as recognized by Silverstein ([0458], [0054] – [0057]).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cippitelli and Silverstein as applied to claim 1 above, and further in view of Angelov eta al. (Angelov, A., Robertson, A., Murray-Smith, R. and Fioranelli, F. (2018), Practical classification of different moving targets using automotive radar and deep neural networks. IET Radar Sonar Navig., 12: 1082-1089. https://doi.org/10.1049/iet-rsn.2018.0103, hereafter Angelov).
Regarding claim 11, which depends on claim 1, Cippitelli discloses that in the system,
the trained machine learning engine comprises a convolutional neural network (CNN) {page 7 right column, lines 5-6 (CNN, fall detection), 16 (trained)}, 
However, Cippitelli and Silverstein do not disclose layer structure in CNN. In the same field of endeavor, Angelov discloses that
the CNN comprising a plurality of convolution layers and a plurality of pooling layers {page 9 line 6, layers; Fig.3}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Cippitelli and Silverstein with the teachings of Angelov to use neural network with layers. Doing so would use convolutional layer and pooling layer to reduce dimensionality of the block, as recognized by Angelov (page 9 lines 5-6 below Fig.3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          



/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648